Citation Nr: 0024209	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for nerve damage and a 
pituitary tumor secondary to ionizing radiation.  

3.  Entitlement to payment or reimbursement, by the 
Department of Veterans Affairs (VA), for unauthorized 
expenses incurred in connection with treatment at San Jacinto 
Methodist Hospital from March 27 to March 31, 1994.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1993 decision by the VA Regional 
Office (RO) in Houston, Texas that denied the veteran's claim 
of service connection for asbestosis and denied his 
application to reopen a previously denied claim of 
entitlement to service connection for nerve damage and a 
pituitary tumor secondary to ionizing radiation.  A notice of 
disagreement was received in August 1994.  A statement of the 
case was issued in December 1994.  A substantive appeal was 
received from the veteran in December 1994.  In March 1998, 
this matter was remanded by the Board to the RO for the 
scheduling of a hearing before a member of the Board (i.e. a 
Travel Board hearing).  Such a hearing was held at the RO in 
June 2000. 

The Board notes that the application to reopen the previously 
denied claim of entitlement to service connection for nerve 
damage and a pituitary tumor secondary to ionizing radiation 
will be addressed solely in the REMAND portion of this 
decision.  

Finally, a claim of entitlement to payment or reimbursement, 
by VA, for unauthorized expenses incurred in connection with 
treatment at San Jacinto Methodist Hospital from March 27 to 
March 31, 1994 is currently in appellate status.  This came 
before the Board from a May 1994 determination of the Medical 
Administration Service (MAS) at the VA Medical Center (VAMC) 
in Houston.  Appellate adjudication of this claim will 
necessarily be deferred pending the outcome of the other 
claims in appellate status, listed above.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
asbestosis is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for asbestosis 
is well grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that service connection is warranted for asbestosis as a 
result of the veteran's exposure to asbestos while serving in 
the Navy during World War II.  

In this regard, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim, that 
is, one that is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence.  An allegation alone is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

According to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) in Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), a well-grounded claim for entitlement 
to service connection requires competent evidence of the 
following: i) current disability (through medical diagnosis); 
ii) incurrence or aggravation of a disease or injury in 
service (through lay or medical evidence) and; iii) a nexus 
between the inservice injury or disease and the current 
disability (through medical evidence).  Id. at 506. 

Additionally, evidence is presumed to be true for the 
purposes of determining whether a claim is well grounded, 
except were the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the specific 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As noted above, the veteran served on active duty from June 
1944 to May 1946.  A review of some of his personnel records 
associated with the claims folder reflects that part of his 
service was aboard the USS Menifee, and it appears that he 
also served with a ship maintenance outfit in some capacity. 

A review of the claims folder also reflects that in February 
1994, chest X-rays taken at the VAMC in Houston revealed some 
fibrosis in both lungs.  According to a diagnostic imaging 
report dated in June 1988, James D. Richardson of the 
Macgregor Medical Association was of the opinion that certain 
findings may have represented some evanescent pulmonary 
parenchymal disease, and that there was prominence of the 
interstitial markings in both lungs, primarily in the lung 
bases, suggesting the presence of interstitial fibrosis.  
Finally, a November 1994 outpatient treatment record 
indicates that the veteran presented at that time for a 
"follow up for asbestosis."

The Board finds it reasonable to assume, for the purposes of 
a well-grounded analysis, that the veteran was exposed to 
asbestos in conjunction with his duties in service, and given 
the recent medical findings noted above, finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for asbestosis.  See King. 

In sum, the Board finds that the evidence of record 
sufficiently demonstrates that the veteran's claim of 
entitlement to service connection for asbestosis is well-
grounded.  Caluza, supra.  However, for reasons set out 
below, further development is required to comply with the 
duty to assist doctrine prior to further appellate review.  
38 U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for asbestosis 
is well grounded; to this extent only, the veteran's claim is 
granted.



REMAND

a.  Entitlement to service connection for asbestosis

As determined above, the veteran's claim of entitlement to 
service connection for asbestosis is well grounded, and as 
such, VA is under a statutory duty to assist the appellant 
with the development of evidence pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board finds that, in 
view of the foregoing, a current specialized examination is 
warranted. 


b. Whether new and material evidence has been submitted to 
reopen a claim for service connection for nerve damage and a 
pituitary tumor secondary to ionizing radiation.

The veteran and his representative also claim that new and 
material evidence has been submitted sufficient to reopen a 
previously denied claim of entitlement service connection for 
nerve damage and a pituitary tumor secondary to ionizing 
radiation. Subsequent to the most recent RO adjudication of 
this claim, evidence was associated with the record, some of 
which, from the Board's review, may be pertinent to this 
claim.  

In this regard, the Board notes out that, pursuant to 38 
C.F.R. §§ 19.37, 20.1304 (c) (1999), any pertinent evidence, 
not previously reviewed, submitted by the veteran which is 
received by the RO prior to the transfer of the record to the 
Board or is accepted by the Board must be initially reviewed 
by the agency of original jurisdiction, unless this 
procedural right is waived by the veteran or his 
representative.  A review of the record does not reveal that 
the veteran waived RO consideration of the evidence received 
subsequent to the recent Board hearing.  

In light of all of the above, these claims must be REMANDED 
to the RO for the following action:


1.  A VA examination by a specialist in 
pulmonary disorders should be conducted 
to determine the nature, severity, and 
etiology of any lung disorder, to include 
asbestosis (if the veteran does/does not 
suffer from asbestosis, this should be 
specifically noted).  In addition to 
chest x-rays, any other special studies 
deemed necessary should be conducted.  
The claims folder and a copy of this 
REMAND are to be furnished to the 
examiner for review prior to the 
examination.  The examiner should be 
asked to specifically comment on the 
February 1994 VA radiology report and 
records from Macgregor Medical Associates 
dated in 1988, noted above.  The examiner 
should also be asked to opine as to 
whether it is as likely as not that any 
lung disorder diagnosed is related to 
inservice exposure to asbestos.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  The RO should review the record, to 
include the recently submitted evidence, 
and re-adjudicate the veteran's claims of 
entitlement to service connection for 
asbestosis as well as his application to 
reopen a previously denied claim of 
entitlement to service connection for 
nerve damage and a pituitary tumor 
secondary to ionizing radiation, in 
accordance with all pertinent legal 
authority.  

With respect to the claim for service 
connection for asbestosis, the RO is 
directed to follow the guidelines for 
considering such claims set out in VA 
Adjudication Procedure Manual, M21-1, 
Part VI, par. 7.21 (which incorporated 
Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 
21-88-8, Asbestos-Related Diseases (May 
11, 1988)).

3.  If any benefits sought remain denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the claims file is be 
returned to the Board for further 
appellate review.


The purpose of this REMAND is ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



